Citation Nr: 0917380	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, W.B.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not relate the Veteran's 
chronic obstructive pulmonary disorder (COPD) to active 
service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to the initial adjudication of the 
Veteran's claim, the RO's letters dated in July 2006 and 
March 2007 advised the Veteran of the foregoing elements of 
the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, with respect to the Veteran's claim, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Moreover, the Veteran's service treatment records, VA medical 
treatment records, VA examination reports, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although the Veteran reported that 
he sought medical treatment from Dr. Fleischman shortly after 
service discharge, he indicated that those treatment records 
are not available.  There is no indication in the record that 
any other additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's service treatment records reveal that at 
service separation, he complained of a dull ache in his right 
lower chest anteriorly for the prior year and occasional 
sharp pain on deep breathing.  A chest x-ray was negative, 
and physical examination of the Veteran's lungs and 
cardiovascular system were normal.  The Veteran's service 
treatment records are otherwise negative for any complaints 
of or treatment for a lung disorder.  

Private treatment records from May 1995 through February 2007 
reveal the Veteran's complaints of and treatment for COPD.  A 
May 1995 treatment record reflects that the Veteran had 
occasional asthma.  In September 1998, the Veteran complained 
of sharp chest pains on the left side of his chest in the T3-
T4 area.  He also noted some shortness of breath while hiking 
the day before.  The diagnosis was atypical chest pain.  In 
July 2001, the Veteran complained of chronic exertional 
dyspnea.  A January 2004 treatment record reveals a diagnosis 
of mild COPD.  A July 2001 chest x-ray showed a mild degree 
of cardiomegaly, without evidence of acute cardiopulmonary 
disease.  An October 2001 carotid duplex ultrasound revealed 
bilateral nonstenotic cervical carotid occlusive disease with 
intimal thickening.  A July 2006 treatment record reveals 
that the Veteran had mild COPD and complained of mild 
exertional dyspnea.  He indicated that he was no longer able 
to hike and be as active as he used to be.  He denied 
wheezing.  The diagnosis was mild COPD.  

VA treatment records from June 2001 through March 2008 also 
reveal complaints of and treatment for COPD.  A February 1994 
chest x-ray was normal.  In June 2001, the Veteran complained 
of breathing difficulties and asthma.  He noted a history of 
cough productive of clear sputum, with little production and 
symptoms for 10 years.  The Veteran reported easy shortness 
of breath, cough, no hemoptesis, and no night sweats.  He 
denied chest pain and dyspnea on exertion, but noted 
occasional paroxysmal nocturnal dyspnea.  There was no 
orthopnea, palpitations, or extremity pain.  The diagnosis 
was COPD.  A September 2002 treatment record revealed the 
Veteran's complaints of bronchitis during the summer.  A 
November 2003 treatment record notes the Veteran's complaints 
of congestion with clear phlegm.  A November 2003 chest x-ray 
showed clear lungs and COPD.  The diagnosis was allergic 
rhinitis.  In April 2005, the Veteran complained of cough, 
shortness of breath, and a lot of phlegm.  The diagnosis was 
chronic cough, and it was noted that the cough could be an 
element of asthma with COPD.  An April 2005 chest x-ray 
showed limited inspiration and no major infiltrate.  In 
January 2006 and August 2007, the Veteran reported that he 
was breathing better, but complained of chronic shortness of 
breath, cough, and hemoptysis.  The diagnosis was COPD.  An 
August 2006 carotid duplex ultrasound revealed the right 
carotid system to have soft plaque formations in the internal 
carotid producing a mild to moderate degree of stenosis.  The 
left carotid system showed an external carotid stenosis with 
normal internal carotid flaws.  Vertebral and subclavical 
flaws were normal.  An August 2007 treatment record also 
notes a diagnosis of COPD.  

In May 2008, the Veteran underwent a VA examination.  He 
reported a history of pain in his right lung during service, 
noting that he "toughed it out" and did not seek treatment 
during service.  He reported that he smoked cigarettes before 
service, but quit smoking before service entry.  The Veteran 
stated that he began coughing up flecks of blood about 1.5 
years after service discharge, and that he has had a chronic 
dry cough since that time.  He also complained of coughing up 
a teaspoon of clear sputum every morning.  He reported that 
he does not cough up blood now, but noted some dyspnea on 
exertion.  He denied asthma and never had pneumonia.  
Physical examination revealed the Veteran to be well-
developed and well-nourished.  His heart was normal and his 
lungs were clear.  A chest x-ray showed the lungs to be 
hyperinflated due to mild COPD.  The heart was normal.  The 
diagnosis was mild COPD.  After thoroughly reviewing the 
Veteran's claims file, interviewing the Veteran, and 
performing a physical examination, the VA examiner concluded 
that it was "more likely than not" that the Veteran's mild 
COPD was not related to or caused by his active duty service.  
The VA examiner explained that COPD was a problem that 
develops after many years of irritation of the lungs and 
because the Veteran's COPD was mild and there was no evidence 
of continuity of care for his for his development of COPD, it 
was "more likely than not" that his present mild COPD was 
not related to his active duty service.

The Board recognizes that the Veteran served our country 
during World War II, and fought at the Ardennes-Alsace 
campaign, known as the Battle of the Bulge, through the 
forested Ardennes Mountains region of Belgium, with the 
temperature during January 1945 being the coldest on record.  
The veteran testified that when he was in Belgium he was 
sleeping out in the cold, and that was when he first started 
feeling an ache in his right lung.  Thereafter, he began 
coughing up sputum flecked with blood.  The Veteran further 
testified that after service discharge, he continued to cough 
up sputum flecked with blood, and was treated by a family 
doctor until he started receiving treatment at the VA in the 
1980s.  The Board finds the Veteran's testimony to be 
credible, and this testimony is competent evidence that he 
had these symptoms while in service and was treated for them 
subsequent to service discharge.  

However, a VA examiner in May 2008, after a thorough review 
of the Veteran's service treatment records, an interview with 
the Veteran, and physical examination of the Veteran, 
concluded that it was "more likely than not" that the 
Veteran's mild COPD was not related to his active duty 
service.  

The Board also acknowledges the Veteran's testimony and his 
belief that his current COPD is related to the conditions of 
his military service.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the Veteran is not a medical professional, the Veteran's 
statements are not competent evidence that his currently 
diagnosed COPD is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, as there is no medical evidence 
that the Veteran's COPD was incurred in or is otherwise 
related to his military service, or that the symptoms that he 
experienced in service are related to his current COPD, 
service connection for COPD is not warranted. 

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the medical 
evidence does not find that the Veteran's current COPD is not 
related to his military service, the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for COPD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


